Case 1:19-cv-00328-JLK Document 45 Filed 11/06/19 USDC Colorado Page 1 of 30




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF COLORADO

                                  CASE NO.: 1:19-cv-00328-RPM

 MICHAEL ABBONDANZA and TAVIN
 FOODS, INC.,

                 Plaintiffs,

 V.


 JASON WEISS, WEISS LAW GROUP, P.A.,
 BRETT HUFF, RICHARD LESLIE, HUFF
 AND LESLIE, LLP, PETER LEINER, and
 GIOVANIA PALONI,

                 Defendants.


  DEFENDANTS WEISS LAW GROUP, P.A., JASON WEISS AND PETER LEINER'S,
           VERIFIED ANSWER AND AFFIRMATIVE DEFENSES

        Defendants, Weiss Law Group, P.A., Jason Weiss and Peter Leiner (collectively

"Defendants"), hereby answer the Amended Complaint [D.E. 8] filed by Plaintiffs, Michael

Abbondanza and Tavin Foods, Inc. (collectively "Plaintiffs"), as follows:

        1.      Defendants admit that Plaintiffs' Amended Complaint [D.E. 8] purports to bring

this action under 18 U.S.C. §§ 1961(1)(B), 1962 (c) and (d), 1964 (a) and (c), 1341 and admits

for jurisdictional purposes only that this Court has original jurisdiction. Further answering,

Defendants deny that Plaintiffs have any right to maintain this action and further denies that

Plaintiffs are entitled to any of the relief sought in this action.

        2.      Defendants are without knowledge, therefore denied.

        3.      Admitted for jurisdictional purposes only, but it is denied that Plaintiffs are

entitled to any of the relief sought in this action.




                                              SRIPLAW
                        21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FL 33433
Case 1:19-cv-00328-JLK Document 45 Filed 11/06/19 USDC Colorado Page 2 of 30




        4.      Defendants admits for jurisdictional purposes only that this Court has original

jurisdiction of the state court claim made in the Amended Complaint. However, further

answering, Defendants deny that Plaintiffs have any right to maintain this action and further

deny that Plaintiffs are entitled to any of the relief sought in this action.

        5.      Defendants admit that venue in this district court appears proper at this time, but

deny that Plaintiffs are entitled to any relief in this action.

                                        THE DEFENDANTS

        6.      Admitted that Jason Weiss ("Weiss") is a licensed Florida whose legal practice

includes prosecuting and defending cases involving the Americans with Disabilities Act (the

"ADA). Weiss is the President and Owner of Defendant Weiss Law Group, P.A. In 1990 Congress

recognized that there were more than 43,000,000 Americans living with physical disabilities that

prevented them from living normal lives and these individuals were treated as second-class

citizens. Wanting to fix this huge problem and to eliminate discrimination of individuals who have

physical disabilities, on July 26, 1990, the United States' Congress enacted the Americans With

Disabilities Act ("ADA"), 42 U.S.C. §12101 et. seq. Congress allowed public accommodations a

generous one and one a half years from enactment of the statute to fully and completely implement

elimination of barriers to access so that persons with disabilities would no longer be relegated to

being second class citizens in violation of the Constitution, and so that instead, those persons with

disabilities could enjoy freedom of movement, and access to all of the products and services

offered to the able bodied. The effective date of Title III of the ADA is January 26, 1992, or in the

case of businesses with ten (10) or fewer employees and gross receipts of $500,000.00 or less,

January 26, 1993. 42 U.S.C. §12182; see also 28 C.F.R. §36.508(a). Congress explicitly stated

that the purpose of the ADA was to provide a clear and comprehensive national mandate for


                                                  2
                                              SRIPLAW
                        21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FL 33433
Case 1:19-cv-00328-JLK Document 45 Filed 11/06/19 USDC Colorado Page 3 of 30




elimination of discrimination against individuals with disabilities; provide clear, strong, consistent,

enforceable standards addressing discrimination against individuals with disabilities; and invoke

the sweep of congressional authority, including the power to enforce the fourteenth amendment

and to regulate commerce, in order to address the major areas of discrimination faced on a daily

basis by people with disabilities. 42 U.S.C. §12101(b)(1)(2) and (4). "Civil rights law depends

heavily on private enforcement. Moreover, the inclusion of penalties and damages is the driving

force that facilitates voluntary compliance with the ADA." Parr v. L & L Drive-Inn Restaurant,

96 F.Supp.2d 1065, 1082 (D. Hawaii 2000). Courts have noted that "[ais a result, most ADA suits

are brought by a small number of private plaintiffs who view themselves as champions of the

disabled. For the ADA to yield its promise of equal access for the disabled, it may indeed be

necessary and desirable for committed individuals to bring serial litigation advancing the time

when public accommodations will be compliant with the ADA." Molski v. Evergreen Dynasty

Corp., 500 F.3d 1047, 1062 (9th Cir. 2007); D'LIL v. Best Western Encina Lodge & Suites 538

F.3d 1031, 1040 (9th Cir. 2008). Where there has been non-compliance, the actor whose litigation

brings about compliance has protected important civil rights of minorities. Maloney v. City of

Marietta, 822 F.2d 1023, 1026 n. 5 (lith Cir. 1987).

       By Defendants representing Abreu in his lawsuit against Tavin Foods, Inc. ("Tavin"), or

other ADA lawsuits, and litigating claims on behalf of other plaintiffs, the public benefit of

accessibility remains beyond reproach. Defendants take pride in their work advocating change

and compliance for all persons with physical disabilities. It is upsetting that the ADA, which has

been in effect for more than 25 years, is ignored by so many public accommodations. Moreover,

without the efforts of those few advocates and lawyers willing to handle Title III cases,

notwithstanding the negative attitudes of a vocal minority, there would be limited to no


                                                 3
                                             SRIPLAW
                       21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FL 33433
Case 1:19-cv-00328-JLK Document 45 Filed 11/06/19 USDC Colorado Page 4 of 30




enforcement of the ADA. Id. Mr. Abreu, by the mere virtue of being confined to a mobility device

such as a wheelchair or a scooter, was subject to discrimination at the Premises. Throughout the

course of the lawsuit against Tavin, 1:16-cv-00432-MEH ("Underlying Action"), it was clear that

numerous ADA violations existed at the Riverbend Market and Eatery ("Premises"), some of

which were remediated by Tavin during the course of the Underlying Action and others of which

were addressed, according to the representations of Patterson, Plaintiffs' counsel in this action and

the Underlying Action, as an officer of the Court, prior to the Joint Stipulation of Dismissal being

filed with the Court. Nevertheless, and rather than simply engaging in alterations and barrier

removal designed to remove and eradicate all barriers to access at the Premises, Plaintiffs elected

to spend a prodigious amount of time and energy on attacking Abreu, his counsel, and their expert,

in an attempt to obfuscate the real issue in the case (i.e. the admittedly inaccessible Premises).

That is what Plaintiffs are once again doing via this instant lawsuit, attacking Defendants in both

the press and via the judicial process when there is no justification for said attacks. This case, the

retaliation and the allegations are not warranted or supported and need to be swiftly dismissed.

Plaintiffs and their counsel are trying to have Mr. Abreu be a victim twice, once for denying him

equal access and now by attacking him in the Courts and the media. If Plaintiffs and their counsel

were allowed to continue with this case (and somehow prevailed), then the judiciary would be

allowed to create a chilling effect that would undermine the intent of Congress in passing the ADA,

which has been in effect for more than twenty five years, protecting those who need our help.

Defendants deny the remaining allegations and deny that Plaintiffs are entitled to any relief in this

action.

          7.   Admitted that Weiss Law Group, P.A. ("Firm") is a Florida Professional

Corporation doing business at 5Š31 N. University Drive, #103, Coral Springs, Florida 33067.


                                                4
                                            SRIPLAW
                       21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FL 33433
Case 1:19-cv-00328-JLK Document 45 Filed 11/06/19 USDC Colorado Page 5 of 30




Defendants admit that Firm handles a variety of legal matters, which includes prosecuting and

defending cases involving the ADA. It is also admitted that Firm has filed lawsuits in this

judicial district. Defendants include the response contained in paragraph 6 above as if fully

stated herein. Defendants deny the remaining allegations and that deny that Plaintiffs are entitled

to any relief in this action.

          8.    Defendants are without knowledge, therefore denied.

          9.    Defendants are without knowledge, therefore denied.

          10.   Admitted that Huff and Leslie were involved in representing Santiago Abreu in

lawsuits filed in Colorado involving the ADA. The remaining allegations are denied.

          11.   Admitted that Peter Leiner ("Leiner") is a Florida licensed attorney who practices

law Florida. Leiner was employed by Firm while Santiago Abreu's lawsuit against Tavin was

pending. It is admitted that Leiner ceased being employed by Firm prior to the joint dismissal

with prejudice of the Underlying Action. The remaining allegations are denied.

          12.   Admitted Complete ADA Compliance was retained as an expert in the

Underlying Action and wrote a report regarding the ADA violations alleged in the Underlying

Action. Defendants are without knowledge as to the remaining allegations and as such they are

denied.

                                   GENERAL ALLEGATIONS
                                       The Conspiracy

          13.   Denied that any criminal enterprise exists. The remaining allegations are also

denied.

          14.   Denied that any criminal enterprise exists. The remaining allegations are also

denied.

          15.   Denied.

                                                5
                                            SRIPLAW
                        21301 POWERLINE Rom), SUITE 100, BOCA RATON, FL 33433
Case 1:19-cv-00328-JLK Document 45 Filed 11/06/19 USDC Colorado Page 6 of 30




          16.   Denied.

          17.   Denied that any criminal enterprise exists. The remaining allegations are also

denied.

          18.   Admitted that, Santiago Abreu, who is an individual who suffers physical

disabilities and who signed the affidavits attached to this Answer, visited Colorado in 2015 and

2016 and that he instructed Firm to file lawsuits in the District Court of Colorado in 2015 and

2016. See Abreu affidavits attached hereto as Exhibit "1". The remaining allegations are

denied.

          19.   Denied.

          20.   The allegations made in the Complaint in the Underlying Action speak for

themselves. In an abundance of caution, the remaining allegations are denied.

          21.   Admitted that Santiago Abreu, who suffers from physical disabilities, admitted to

visiting the Riverbend Market and Eatery in Bailey Colorado on July 14, 2015 and that he

suffered injuries as a result of encountering barriers based on his disability. Anything not

specifically admitted is denied. See Affidavit of John Bradley with Exhibits 1, 2 and 3 made a

part thereof and attached hereto as Exhibit 2.

          22.   Exhibit 1 to the Amended Complaint speaks for itself. The remaining allegations

are denied.

          23.   Admitted that a cash receipt is attached to the Amended Complaint as Exhibit 2

and said receipt speaks for itself. The remaining allegations are denied.

          24.   Admitted that at the time Plaintiffs' purported expert, Mark Douglass of Peak

Access, inspected the Riverbend Market and Eatery ("Property") he only opined that there were

four (4) violations of the ADA found and that a report prepared by Mark Douglass of Peak


                                                6
                                            SRIPLAW
                       21301 POVVERLINE ROAD, SUITE 100, BOCA RATON, FL 33433
Case 1:19-cv-00328-JLK Document 45 Filed 11/06/19 USDC Colorado Page 7 of 30




Access was attached to the Amended Complaint as Exhibit 3. The remaining allegations are

denied.

          25.   Admitted that Giovannia Paloni filed an expert report in the Underlying Action.

Admitted that there is an Exhibit 4 attached to the Amended Complaint. Defendants are without

knowledge as to the remaining allegations and as such, they are denied.

          26.   Admitted that a December 1, 2016 report is attached to the Amended Complaint

as Exhibit 5. The remaining allegations are denied.

          27.   Without knowledge, therefore denied.

        28.     Without knowledge, therefore denied.

        29.     Admitted that a letter is attached to the Amended Complaint as Exhibit 6 and that

the contents of said letter speak for themselves. The remaining allegations are denied.

        30.     Without knowledge, therefore denied.

        31.     Without knowledge, therefore denied.

        32.     Admitted that Exhibit 4 is attached to the Amended Complaint, but the remaining

allegations are denied.

        33.     Admitted that Exhibit 7 is attached to the Amended Complaint and admitted that

Huff might have to withdraw from the Underlying Action as he was contemplating an action for

defamation, libel and/or slander against Plaintiffs. The remaining allegations are denied.

       34.      Admitted that Huff and Leslie were counsel for Santiago Abreu in the Underlying

Action. The remaining allegations are denied.

       35.      Admitted that in December 2016 Plaintiffs' purported expert, Mark Douglass of

Peak Access, filed his report that stated that at the time he inspected the he believed that there




                                                7
                                            SRIPLAW
                       21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FL 33433
Case 1:19-cv-00328-JLK Document 45 Filed 11/06/19 USDC Colorado Page 8 of 30




were only four (4) violations of the ADA found. It is admitted that violations of the ADA were

found at the Property. The remaining allegations are denied.

        36.     Admitted that Exhibit 8 is attached to the Amended Complaint. The remaining

allegations are denied.

        37.     Admitted that on January 25, 2017, in violation of the District Court of

Colorado's Local Rules, Patterson unilaterally scheduled the deposition of Santiago Abreu and

sent the Notice of Deposition to Leiner. Admitted that the Notice is attached to the Amended

Complaint as Exhibit 9. The remaining allegations are denied.

        38.    Admitted that Firm filed a motion for summary judgment. Admitted that an

incomplete version of the motion for summary judgment is attached to the Amended Complaint

as Exhibit 10. Admitted that the motion for summary judgment attached to the Amended

Complaint is incomplete as the affidavit of Mr. Abreu was removed by Plaintiffs. The remaining

allegations are denied.

        39.    Admitted that on February 9, 2017 Weiss called Patterson and as part of the

conversation Weiss informed Patterson that Leiner was no longer employed by Firm and that

Weiss asked Patterson what her client's intentions were with regard to remedying the four

violations that Plaintiffs expert had confirmed. It is admitted that Patterson informed Weiss that

Plaintiff had already fixed the four violations. It is admitted that Weiss stated that if Patterson's

client fixed the problems, then the Underlying Action is moot and should be dismissed.

Admitted that Weiss said that he would prepare a joint stipulation for dismissal with each side to

bear its own attorney's fees and costs, and would send it to Patterson for her signature. The

remaining allegations are denied.




                                                  8
                                              SRIPLAW
                          21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FL 33433
Case 1:19-cv-00328-JLK Document 45 Filed 11/06/19 USDC Colorado Page 9 of 30




          40. Admitted that Weiss agreed to take Patterson's word, as an officer of Court, that the

violations had been removed from the Property. Admitted that Patterson advised Weiss she

personally saw that that barriers to access had been removed. The remaining allegations are

denied.

          41.    Admitted that shortly after the phone call between Weiss and Patterson ended,

Weiss emailed Patterson a joint stipulation for dismissal. The remaining allegations are denied.

          42.    Denied.

          43.    Without knowledge, therefore denied.

          44.    Denied.

          45.    Admitted that Plaintiffs' counsel sent 2 demand letters to Firm asking for

information she was not entitled to as the Underlying Action had been dismissed with prejudice.

Denied that there is no proof that Santiago Abreu exists or that he ever came to Colorado,

beyond Defendants' assertions in legal documents and litigation-related communication from the

Underlying Action. It is affirmatively stated that Plaintiffs and their counsel are in possession of

documentary proof of the existence of Santiago Abreu, medical information on Santiago Abreu

and 2 affidavits that he was present at the Property. The remaining allegations are denied.

          46.    Without knowledge, therefore denied.

          47.    Without knowledge, therefore denied.

          48.    Denied that Weiss was never in contact with Santiago Abreu and that litigation

was brought on behalf of a fictional person. The remaining allegations are also denied.

       49.       Denied.

       50.       Denied.




                                                 9
                                             SRIPLAW
                         21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FL 33433
Case 1:19-cv-00328-JLK Document 45 Filed 11/06/19 USDC Colorado Page 10 of 30




                                   THE CRIMINAL ENTERPRISE

           51.    Denied that there was or is a criminal enterprise. The remaining allegations are

 denied.

           52.    Admitted that Firm is operated and owned by Weiss. The remaining allegations

are denied.

           53.    Denied.

           54.    Admitted that Weiss exercised reasonable care in the filing of the Underlying

Action. Admitted that Santiago Abreu exists. The remaining allegations are denied.

           55.    Admitted that Weiss, Huff and Leslie worked together on ADA lawsuits filed on

behalf of Santiago Abreu. The remaining allegations are denied.

           56.    Denied that the ADA complaints contained falsities about the existence of Santiago

Abreu. Denied that Huff and Leslie withdrew from the case, recognizing that Huff, specifically,

"may ultimately become a witness in this case," because he knew of the falsities and

fraudulent nature of the ADA litigation. The remaining allegations are also denied.

           57. Admitted that Leiner exercised reasonable care as a licensed attorney. Denied that the

ADA complaints contained falsities about the existence of Santiago Abreu. Denied that Leiner

withdrew from the case because he knew of the falsities and fraudulent nature of the ADA

litigation. The remaining allegations are also denied.

       58.        Admitted that Exhibit 9 is attached to the Amended Complaint. The remaining

allegations are denied.

       59.        Denied.

       60.        Denied.




                                                 10
                                              SRIPLAW
                          21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FL 33433
Case 1:19-cv-00328-JLK Document 45 Filed 11/06/19 USDC Colorado Page 11 of 30




                                FIRST CAUSE OF ACTION
                      Racketeer Influenced and Corrupt Practices Act
              18 U.S.C. §§ 1961 (1) (B), 1962 (c), 1964 (a) and (c), 1341 and 1343
                                     As to all Defendants

       61.     Defendants reincorporate their responses in the preceding paragraphs as

though fully set forth herein.

       62.     Denied.

       63.     Denied.

       64.     Denied.

       65.     Denied.

       66.     Denied.

       67.     Denied.

       68.     Denied.

                                          MAIL FRAUD

       69.     Denied.

       70.     Denied.

       71.     Denied.

       72.     Denied.

       73.     Denied.

       74.     Denied

       75.     Denied.

       76.     Admitted that Exhibit 4 is attached to the Amended Complaint. Without

knowledge as to the remaining allegations, therefore denied.

       77.     Admitted that Defendants are licensed to practice law. The remaining allegations

are denied.

                                               11
                                            SRIPLAW
                        21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FL 33433
Case 1:19-cv-00328-JLK Document 45 Filed 11/06/19 USDC Colorado Page 12 of 30




          78.    Denied.

                                          WIRE FRAUD

          79.    Denied.

          80.    Denied.

          81.    Denied.

       Particularized Allegations of Wire Fraud Through Use of Interstate Electronic
                                      Communications

          82. Admitted that Weiss and Leiner on behalf of Firm filed numerous documents using

the PACER-CM/ECF ("PACER") filing system. The remaining allegations are denied.

          83.    Admitted that Weiss and Leiner on behalf of Firm filed documents using PACER.

Denied that these filings contained false statements regarding Santiago Abreu's visit to

Colorado, visit to Colorado businesses like Riverbend Market and Eatery, personal encounters

with barriers or intent to return. Defendants are without knowledge as to the other defendants.

Admitted that PACER listed Weiss and Leiner on behalf of Firm. Without knowledge as to how

documents are electronically mailed to counsel for Plaintiffs. Admitted that Weiss receives

notices at jason@jswlawyer.com and Leiner previously received notices at:

peter@jswlawyer.com. Defendants are without knowledge as to what email addresses the other

defendants receive service at. Any allegation not specifically admitted or denied herein is

denied.

          84. Admitted that Exhibit 5 is attached to the Amended Complaint. The remaining

allegations are specifically denied.

       Particularized Allegations of Wire Fraud Through Use of Interstate Electronic
                                      Communications

          85.    Admitted.


                                               12
                                            SRIPLAW
                        21301 POWERLNE ROAD, SUITE 100, BOCA RATON, FL 33433
Case 1:19-cv-00328-JLK Document 45 Filed 11/06/19 USDC Colorado Page 13 of 30




        86.    Denied that Defendants were involved in litigating "sham ADA lawsuits".

 Without knowledge as to the remaining allegations and as such, denied.

        87.    Without knowledge, therefore denied.

        88.    Without knowledge, therefore denied.

        89.    Without knowledge, therefore denied.

        90.    Without knowledge, therefore denied.

        91.    Admitted that Exhibits 15 and 16 are attached to the Amended Complaint.

Admitted that Weiss sent emails to Plaintiff's Counsel on February 9, 2017, discussing the

potential of filing Motions to Strike. The remaining allegations are denied.

        92. Admitted that during a February 9, 2017 telephone call between Weiss and Plaintiffs'

counsel, Plaintiffs' counsel represented to Weiss, as an officer of the Court, that the complained

of violations at the Property had been removed. Admitted that based on this representation from

Patterson, Weiss proffered that the case is moot and the case should be dismissed

with each side to bear its own fees and costs. The remaining allegations are denied.

        93.    Admitted.

        94.    Admitted.

        95.    Denied.


                  Particularized Allegations of Wire Fraud Through Use of
                              Interstate Credit Card Processing

        96.    Denied.

        97.    Admitted that Defendants used wire telephonic and cellular use, in the normal

course of business. The remaining allegations are denied.

        98.    Denied


                                               13
                                            SRIPLAW
                        21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FL 33433
Case 1:19-cv-00328-JLK Document 45 Filed 11/06/19 USDC Colorado Page 14 of 30




         99. Admitted that Weiss and Leiner are duly licensed to practice law. The remaining

 allegations are denied.

        100.    Denied.

        101.    Denied.

        102.    Denied.

        103.    Denied

        104.    Denied.

        105.    Denied.

        106.    Denied.


                               SECOND CAUSE OF ACTION
            Conspiracy to Violate Racketeer Influenced and Corrupt Practices Act
              18 U.S.C. §§ 1961 (1) (B), 1962 (d), 1964 (a) and (c), 1341 and 1343
                                     As to all Defendants

        107.    Defendants reincorporate their responses in the preceding paragraphs as

 though fully set forth herein.

        108.    Denied.

        109.    Denied.

        110.    Denied.

        111.    Denied.

        112.    Defendants are unaware of any DOE Defendant. Notwithstanding same, denied.

        113.    Denied.

        114.    Denied.

        115.    Defendants are not aware of any DOE Defendant. Notwithstanding same, denied.

        116.    Defendants are not aware of any DOE Defendant. Notwithstanding same, denied.

        117.    Denied.
                                                14
                                             SRIPLAW
                         21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FL 33433
Case 1:19-cv-00328-JLK Document 45 Filed 11/06/19 USDC Colorado Page 15 of 30




        118.    Denied.

        119.    Denied.

        120.   Denied.

        121.   Denied.

        122.   Denied.

        123.   Denied.

       124.    Denied.

       125.    Denied.


           THIRD CAUSE OF ACTION: Colorado Organized Crime Control Act
                            C.R.S. 18-17-101 et seq.
                            Against All Defendants

       127.    Defendants reincorporate their responses in the preceding paragraphs as

though fully set forth herein.

       128.    Denied.

       129.    Denied.

       130.    Denied.

       131.    Denied.

       132.    Denied.

       133.    Denied.

       134.    Denied.

       135.    Denied.

       136.    Denied.

       137.    Denied.

       138.    Denied.

                                              15
                                           SRIPLAW
                       21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FL 33433
Case 1:19-cv-00328-JLK Document 45 Filed 11/06/19 USDC Colorado Page 16 of 30




        139.   Denied that Defendants participated in any act of racketeering or scheme. The

remaining allegations are also denied.

        140.   Denied.

       141.    Denied.

                                 FORTH CAUSE OF ACTION
                                     Abuse of Process
                                   Against All Defendants

       142.    Defendants reincorporate their responses in the preceding paragraphs as

though fully set forth herein.

       143.    Denied.

       144.    Denied.

       145.    Denied.

       146.    Denied.

       147.    Denied.

       148.    Denied.

       149.    Admitted that the Underlying Action alleged 14 violations of the ADA and that

there is an expense associated with the repair of same. The remaining allegations are denied.

       150.    Admitted that violations of the ADA were present at the Property. Defendants are

without knowledge as to the work and expense required in order to rectify the ADA violations at

the Property. The remaining allegations are denied.

       151.    Denied.

       152.    Denied.

       153.    Denied.




                                              16
                                           SRIPLAW
                       21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FL 33433
Case 1:19-cv-00328-JLK Document 45 Filed 11/06/19 USDC Colorado Page 17 of 30




                                        CAUSE OF ACTION
                                          Civil Conspiracy
                                        Against All Defendants

       154.    Defendants reincorporate their responses in the preceding paragraphs as

though fully set forth herein.

       155.    Denied.

       156.    Admitted that Exhibit 4 is attached to the Amended Complaint. The remaining

allegations are denied.

       157.    Denied.

       158.    Denied.

       159.    Denied.

       160.    Denied.

                                    SIXTH CAUSE OF ACTION
                                               Fraud
                                       Against All Defendants

       161.    Defendants reincorporate their responses in the preceding paragraphs as

though fully set forth herein.

       162.    Denied.

       163.    Denied.

       164.    Denied.

       165.    Denied.

       166.    Without knowledge, therefore denied.

       167.    Denied.

       168.    Denied.

       169.    Denied


                                                 17
                                              SRIPLAW
                          21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FL 33433
Case 1:19-cv-00328-JLK Document 45 Filed 11/06/19 USDC Colorado Page 18 of 30




                                     PRAYER FOR RELIEF

        170.   Denied that Plaintiffs are entitled to any relief requested.

        171.   Denied that Plaintiffs are entitled to any relief requested.

        172.   Denied that Plaintiffs are entitled to any relief requested.

        173.   Denied that Plaintiffs are entitled to any relief requested.

       174.    Denied that Plaintiffs are entitled to any relief requested.

       175.    Denied that Plaintiffs are entitled to any relief requested.

       176.    Denied that Plaintiffs are entitled to any relief requested.

       177.    Denied that Plaintiffs are entitled to any relief requested.

       178.    Denied that Plaintiffs are entitled to any relief requested.

       179.    Denied that Plaintiffs are entitled to any relief requested.

       180.    Denied that Plaintiffs are entitled to any relief requested.

       181.    Any allegations not specifically addressed above are denied.


                                  AFFIRMATIVE DEFENSES

       Defendants assert the following affirmative defenses with respect to all of Plaintiffs'

causes of actions and claims contained in the Amended Complaint.


                              FIRST AFFIRMATIVE DEFENSE
                                  (Failure to State a Claim)

       The Amended Complaint, and each and every claim therein, fails to state a claim against

Defendants upon which relief can be granted. Specifically, the identical Plaintiffs in this case

sued in the case of MICHAEL ABBONDANZA and TAVIN FOODS, INC. v. DAVID

SCHAEFER, SERINA SCHAEFER and ALL UNKNOWN PERSONS WHO CLAIM ANY

INTEREST IN THE SUBJECT MATTER OF THIS ACTION v. Intervenors: MARY LOU

                                               18
                                            SRIPLAW
                       21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FL 33433
Case 1:19-cv-00328-JLK Document 45 Filed 11/06/19 USDC Colorado Page 19 of 30




 JESPERSEN and DAVID JESPERSEN v. Defendant in Intervention: AKS PROPERTIES,

 LLC, Case Number 2017-cv-30020 Division B filed in Park County District Court ("Park

 County Case"), have already sued for the same loss of business and profits that are being sued on

 in this case. Plaintiffs cannot allege that they had to close the business and were damaged both

 in this case and the Park County Case. There is no mention of any damages in the Park County

 Case being caused by the Underlying Action and in that case all of the damages were caused by

 improper relationships and the mismanagement of the restaurant.


                              SECOND AFFIRMATIVE DEFENSE
                              (Statute of Limitations — Tavin Foods)

        Plaintiff, Tavin Foods Inc.'s ("Tavin") claim for abuse of process is barred by the

applicable statute of limitations. The amendment of the Complaint to add Tavin was done

outside of the applicable two (2) year statute of limitations for abuse of process. On its face, the

Amended Complaint alleges that the Underlying Action was dismissed on February 13, 2017. A

claim for abuse of process runs two (2) years from the date when Tavin knew, or should have

known, of the alleged abuse. Tavin was completely barred from raising the abuse of process

claim two (2) years after the date that the Underlying Action was dismissed, to wit: February 14,

2019. The Amended Complaint adding Tavin, was not filed until February 28, 2019, which is

outside of the statute of limitations.


                               THIRD AFFIRMATIVE DEFENSE
                                        (Estoppel)

        The Amended Complaint, and each and every claim therein, is barred by the doctrine of

estoppel.




                                               19
                                            SRIPLAW
                        21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FL 33433
Case 1:19-cv-00328-JLK Document 45 Filed 11/06/19 USDC Colorado Page 20 of 30




                                FOURTH AFFIRMATIVE DEFENSE
                                 (Res Judicata/Collateral Estoppel)

           The Amended Complaint, and each and every claim therein, is barred by the doctrines of

 res judicata and/or collateral estoppel.


                                  FIFTH AFFIRMATIVE DEFENSE
                                            (Laches)

           The Amended Complaint, and each and every claim therein, is barred by the doctrine of

 laches.

                                  SIXTH AFFIRMATIVE DEFENSE
                                         (Unclean Hands)

           Plaintiffs have unclean hands in this matter after wrongfully denying Santiago Abreu and

 other persons with disabilities full and equal access to the Property in violation of state and

 federal law.

                                SEVENTH AFFIRMATIVE DEFENSE
                                      (Failure to Mitigate)

           Plaintiffs has failed to mitigate, limit, or avoid their damages, if any. Defendants are

 entitled to have sums to which Plaintiff may be entitled, if any there be, reduced by the amount

Plaintiff could reasonably have been able to mitigate, minimize, or avoid those damages.


                                EIGHTH AFFIRMATIVE DEFENSE
                                      (No Predicate Acts)

           Plaintiffs have alleged that Defendants' litigation activities constituted the

Racketeering Influenced and Corrupt Organizations Act ("RICO") predicate acts of mail and

wire fraud. Such litigation activities, even if they were as alleged, cannot constitute the predicate

acts of mail and wire fraud under RICO and therefore no RICO claim can be stated.




                                                   20
                                                SRIPLAW
                          21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FL 33433
Case 1:19-cv-00328-JLK Document 45 Filed 11/06/19 USDC Colorado Page 21 of 30




                           NINTH AFFIRMATIVE DEFENSE
        (Waiver for Failure to Bring Compulsory Cross-Complaint in State Action)

       At the time Plaintiffs filed this action, the Underlying Action had been dismissed via a

joint stipulation of dismissal for just short of 2 years. The Underlying Action is allegedly the

basis for the instant Amended Complaint. Plaintiffs were required to allege their claims as a

cross-complaint in the Underlying Action and is prohibited from alleging said claims in this

separate federal action. Plaintiffs moved to dismiss the Complaint in the Underlying Action,

which was denied, and then answered the Complaint in the Underlying Action, but did not bring

a Cross-Complaint. Plaintiff has therefore waived all claims asserted in the Complaint.


                             TENTH AFFIRMATIVE DEFENSE
                                   (Noerr-Pennington)

       The Amended Complaint, and each and every claim therein, is barred by the Noerr-

Pennington doctrine in that the conduct Plaintiffs complain of constitutes protected petitioning

activity under the First Amendment of the United States Constitution.


                           ELEVENTH AFFIRMATIVE DEFENSE
                                (No-ongoing Enterprise)

       Plaintiffs' claims in Amended Complaint is that both Leiner and Huff left the alleged

enterprise and it is no longer on-going. Additionally, Plaintiffs' Amended Complaint provides

that the alleged "scheme began in Colorado on or about July 2015 and continued at least until

Mr. Weiss and his enterprise dropped the fraudulent action against the Plaintiffs (upon Plaintiffs

Counsel inquiring about deposing the non-existent plaintiff) on February 9, 2017. Since the

alleged "scheme" or enterprise is no longer on going or in existence, the Amended Complaint is

improper.




                                               21
                                            SRIPLAW
                       21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FL 33433
Case 1:19-cv-00328-JLK Document 45 Filed 11/06/19 USDC Colorado Page 22 of 30




                              TWELFTH AFFIRMATIVE DEFENSE
                                (Inflated and Improper Damages)

          Plaintiffs' claims for damages from the Underlying Action are improper as Plaintiffs'

 counsel admitted to taking the case pro bono. Also, the "damages" claimed are not proper

 damages and Plaintiffs are not entitled to recovery of same.


                           THIRTEENTH AFFIRMATIVE DEFENSE
                                 (Failure to State a Claim)

          The Amended Complaint, and each and every claim therein, fails to state a claim against

 Defendants upon which relief can be granted. The method of pleading Plaintiffs employed in the

 instant case is the type known colloquially as "throw-as-much-mud-against-the-wall-as-you-can-

 and-hope-some-of-it-sticks." Dodd Insurance Services, Inc. v. Royal Insurance Company of

America, 935 F.2d 1152 (10t Cir. 1991). The issue Plaintiffs have ignored is that they have been

provided documentary poof that Santiago Abreu is real and has a physical disability and they

have decided to continue to advance this case under the theory that he is fictitious. This

unsupported lawsuit is nothing more than retaliation for the justified and proper Underlying

Action.

                           FOURTEENTH AFFIRMATIVE DEFENSE
                                (Improper Shotgun Pleading)

          Plaintiffs' use of "shotgun pleadings" is improper and warrants the dismissal of the

instant lawsuit. See Allbrandt v Bank of America, NA., 2015 WL 1186660 (D. Co. March 12,

2015). This Court has strongly criticized such use of "shotgun pleadings" by which a party

pleads several counts or causes of action, each of which incorporates by reference the entirety of

its predecessors. Intl Acad. of Bus. & Fin. Mgmt., Ltd. v. Mentz, No. 12—CV-00463—CMA—

BNB, 2013 WL 212640, at *7 (D.Colo. Jan. 18, 2013) (citing Jacobs v. Credit Suisse First


                                                22
                                             SRIPLAW
                         21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FL 33433
Case 1:19-cv-00328-JLK Document 45 Filed 11/06/19 USDC Colorado Page 23 of 30




 Boston, No. 11—cv-00042, 2011 WL 4537007, at *6 (D.Colo. Sept. 30, 2011) (unpublished)

 (finding "shotgun pleading" to be a "defect" contributing to an award of sanctions)). As this

 Court noted, "the shotgun pleader foists off one of the pleading lawyer's critical tasks—sifting a

 mountain of facts down to a handful of those that are relevant to a given claim—onto the reader."

 Id. Courts roundly decry shotgun pleading as a subject of "great dismay," "intolerable," and "in a

 very real sense ... [an] obstruction of justice." Strategic Income Fund, L.L.C. v. Spear, Leeds &

 Kellogg Corp., 305 F.3d 1293, 1295-96 n. 9, 10 (11th Cir.2002). The Court should not and

 cannot act as counsel for Plaintiffs and attempt to determine which facts support their claims.

 The Court should not allow for this inartful Amended Complaint to advance.


                            FIFTEENTH AFFIRMATIVE DEFENSE
                                  (Failure to State a Claim)

        To overcome Santiago Abreu's uncontested affidavits, the affidavit from John Bradley,

 Esq. and the attachments thereto and the Rule 26(a)(1)(A) Disclosures, Plaintiffs must point to

specific evidence that Abreu is not a real person and that he was not present at the Premises. See

 Campbell v. Singh, 2011 WL 4434953 (D. Col. August 8, 2011). However, all Plaintiffs have

done is made conclusory statements that Santiago Abreu is not a real person and that he did not

go to the Premises because Plaintiffs could not find him via a Google Image search and no one at

the Premises remembers a person in a wheelchair. Plaintiffs' mere unsupported conclusory

statements do not support that Abreu is made up or that he did not go to the Premises. Plaintiffs

have provided no evidence to refute the uncontested affidavits of Santiago Abreu and this instant

lawsuit was filed in bad faith for the sole purpose of harassing Defendants.




                                                23
                                             SRIPLAW
                        21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FL 33433
Case 1:19-cv-00328-JLK Document 45 Filed 11/06/19 USDC Colorado Page 24 of 30




                           SIXTEENTH AFFIRMATIVE DEFENSE
                           (Unknown DOE Defendant Second Count)

        The Second Count of Plaintiffs' Amended Complaint makes reference to "named and

DOE Defendant". There is no DOE Defendant ever mentioned in the caption of the case or

defined in the Amended Complaint. Plaintiffs' allegations against a DOE Defendant makes the

Amended Complaint improper and raises the concern that Plaintiffs failed to add an

indispensable party.

                         SEVENTEENTH AFFIRMATIVE DEFENSE
                         (Failure to properly plead 18 U.S.C. § 1964(c))

       18 U.S.C. § 1964(c), the civil remedies provision of RICO requires that Plaintiffs be

"injured in his business or property" to recover, and that the "the injury [be] caused by the

underlying predicate violations." Sedima, S.P.R.L. v. Imrex Co., 473 U.S. 479, 496 (1985) "Any

recoverable damages occurring by reason of a violation of § 1962(c) will flow from the

commission of the predicate acts." Id. at 497. None of the damages alleged in the Amended

Complaint were proximately caused by the commission of the predicate acts alleged therein. The

predicate acts alleged in the Amended Complaint relate to the filing of an alleged fraudulent

ADA complaint against Abbondanza's business Tavin, in response to which Plaintiff's counsel

admitted ADA violations, and following which the underlying ADA case was dismissed. Having

admitted, through counsel the existence of even one violation of the ADA, the Underlying

Action was proper and Plaintiffs cannot make a claim for damages under 18 U.S.C. § 1964(c).

None of the damages alleged by Plaintiffs in the Amended Complaint flow from the alleged

predicate acts. Furthermore, because Plaintiff was in violation of the ADA when he was sued,

none of the predicate acts could have plausibly caused Plaintiff any damage.




                                               24
                                            SRIPLAW
                       21301 POWERLINE RoAD, SUITE 100,BOCA RATON, FL 33433
Case 1:19-cv-00328-JLK Document 45 Filed 11/06/19 USDC Colorado Page 25 of 30




                          EIGHTEENTH AFFIRMATIVE DEFENSE
                                    (Distinctness)

       Counts 1 and 2 of the Amended Complaint are federal RICO claims against all

Defendants in which the association-in-fact enterprise consists entirely of all defendants.

("Plaintiffs are informed and believe, and thereon alleges, that all defendants named herein,

working for or with Defendants Weiss Law Group and Huff and Leslie, LLP, have formed a

criminal enterprise..."); paragraph 63 ("Plaintiffs are informed and believes, and thereon alleges,

that all named Defendants have participated, and continue to participate, in a racketeering

enterprise (the "Enterprise"), as defined in 18 U.S.C. § 1961 (4) by the forming of a "group of

individuals associated-in-fact" to create schemes to defraud the public, and specifically to

defraud the Plaintiffs as alleged herein."). Here, the "RICO persons" (i.e., the Defendants) are

exactly the same as all the members of the association-in-fact enterprise, and vice versa. The

fundamental aspect of §1962(c)'s RICO enterprise requirement is that the defendant (i.e., "the

RICO person") must be distinct from the enterprise. See Cedric Kushner Promotions, Ltd. v.

King, 533 U.S. 158, 161, (2001)("We do not quarrel with the basic principle that to establish

liability under § 1962(c) one must allege and prove the existence of two distinct entities: (1) a

'person'; and (2) an 'enterprise' that is not simply the same 'person' referred to by a different

name. The statute's language, read as ordinary English, suggests that principle.")

                          NINETEENTH AFFIRMATIVE DEFENSE
                           (Fraud, Failure to Mitigate and Waiver)

       Plaintiffs' Counsel has in the Response to the Motion to Dismiss stated that "[w]hile they

do not have an obligation to do so, common sense would dictate that doing so could end this

action with a single brief. Defendants could have produced any one of a number of pieces of

evidence establishing Santiago Abreu's existence: a state ID for Mr. Abreu, a federal ID for Mr.


                                               25
                                            SRIPLAW
                       21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FL 33433
Case 1:19-cv-00328-JLK Document 45 Filed 11/06/19 USDC Colorado Page 26 of 30




 Abreu, a fee agreement with Mr. Abreu's signature, a photo of Mr. Abreu, a check written to Mr.

Abreu, Mr. Abreu's medical records or evidence of Mr. Abreu's travel through Colorado, among

other things. Defendants did none of these things, which increases the plausibility of Plaintiffs'

claims: Mr. Abreu is a sham plaintiff and Defendants are engaged in a fraud on this Court of

massive proportions." Defendants have produced a state ID for Mr. Abreu, a social security

number for Mr. Abreu, photographs of Mr. Abreu, medical records for Mr. Abreu and an

affidavit of an officer of the Court who met Mr. Abreu, explained to him his affidavit and

notarized his signature. However, despite all of this information requested by Plaintiffs' counsel,

the instant lawsuit still remains pending.

                          TWENTIETH AFFIRMATIVE DEFENSE
                          (Illegality, Defamation, Libel and Slander)

    Plaintiffs, through either their own doing or through their counsel, has made defamatory

statements about Defendants, causing harm to Defendants' personal and professional reputation.

Plaintiffs are of course permitted to speak to others factually and truthfully about anything in the

public records, but not to such an extent where it causes harm to Defendants and their business

and where said statements are not factually correct. Plaintiffs defamatory and slanderous

statements need to cease immediately and the damage caused to Defendants from these statements

excuses (or at a minimum offsets) any alleged damages claimed by Plaintiffs. Defendants

specifically reserve the right to make a counter-claim against Plaintiffs and their counsel for

defamation and slander.

                        TWENTY FIRST AFFIRMATIVE DEFENSE
                                 (Fraud on the Court)

        The Amended Complaint, and each and every claim therein, is a fraud upon this Court.

Specifically, the identical Plaintiffs in this case sued DAVID SCHAEFER, SERINA


                                                26
                                             SRIPLAW
                       21301 POWERLINE ROAD, SUITE 100, BOCA EATON, FL 33433
Case 1:19-cv-00328-JLK Document 45 Filed 11/06/19 USDC Colorado Page 27 of 30




 SCHAEFER and ALL UNKNOWN PERSONS WHO CLAIM ANY INTEREST IN THE

 SUBJECT MATTER OF THIS ACTION v. Intervenors: MARY LOU JESPERSEN and DAVID

 JESPERSEN v. Defendant in Intervention: AKS PROPERTIES, LLC, in the Park County Case

 for the same loss of business and profits that are being sued on in this case. Plaintiffs cannot

 allege that they had to close the business and were damaged both in this case and the Park

 County Case for different reasons. There is no mention of any damages in the Park County Case

 being caused by the Underlying Action and in that case all of the damages stemmed from

 improper personal relationships and mismanagement of the restaurant.


                        TWENTY SECOND AFFIRMATIVE DEFENSE
                                (Fraudulent Inducement)

        Plaintiffs' Counsel has in the Response to the Motion to Dismiss stated that "[w]hile they

 do not have an obligation to do so, common sense would dictate that doing so could end this

 action with a single brief Defendants could have produced any one of a number of pieces of

 evidence establishing Santiago Abreu's existence: a state ID for Mr. Abreu, a federal ID for Mr.

Abreu, a fee agreement with Mr. Abreu's signature, a photo of Mr. Abreu, a check written to Mr.

Abreu, Mr. Abreu's medical records or evidence of Mr. Abreu's travel through Colorado, among

other things. Defendants did none of these things, which increases the plausibility of Plaintiffs'

claims: Mr. Abreu is a sham plaintiff and Defendants are engaged in a fraud on this Court of

massive proportions." Relying on the statements of counsel for Plaintiffs', Defendants produced

a state ID for Mr. Abreu, a social security number for Mr. Abreu, photographs of Mr. Abreu,

medical records for Mr. Abreu and an affidavit of an officer of the Court who met Mr. Abreu,

explained to him his affidavit and notarized his signature. However, despite all of this

information requested by Plaintiffs' counsel, the instant lawsuit still remains pending.


                                                27
                                             SRIPLAW
                        21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FL 33433
Case 1:19-cv-00328-JLK Document 45 Filed 11/06/19 USDC Colorado Page 28 of 30




                        TWENTY THIRD AFFIRMATIVE DEFENSE
                         (Good Faith Basis and Detrimental Reliance)

        To overcome Santiago Abreu's uncontested affidavits, the affidavit from John Bradley,

Esq. and the attachments thereto and the Rule 26(a)(1)(A) Disclosures, Plaintiffs must point to

specific evidence that Defendants did not have a good faith basis to believe that Abreu is a real

person and that he was present at the Premises. See Campbell v. Singh, 2011 WL 4434953 (D.

Col. August 8, 2011). The question is not whether Plaintiffs believe Defendants, but rather if

Defendants had a good faith basis to rely upon what was told to them. The above described

evidence that was produced to Plaintiffs and their counsel evidence along with other information

demonstrates a reasonable basis for Defendants actions and statements during the underlying

litigation. Based upon this, Plaintiffs claims and legal contentions are not warranted by existing

law and the factual contentions do not have evidentiary support.


                      TWENTY FOURTH AFFIRMATIVE DEFENSE
                   (Abbondanza Lacks Standing as a Shareholder of Tavin)

       Abbondanza, as a mere shareholder of Tavin, lacks standing to maintain the current lawsuit

against Defendants. "A stockholder may maintain a personal action in his capacity as a stockholder

only if the actions of the third party that injure the corporation result from a violation of a duty

owed to him as a stockholder and that cause him injury as a stockholder, unique to himself and not

suffered by the other stockholders." Nicholson v. Ash, 800 P.2d 1352, 1357 (Colo. App. 1990).

Abbondanza has not alleged that Defendants owe him a personal duty of care, or that he suffered

unique injury.




                                              28
                                           SRIPLAW
                       21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FL 33433
Case 1:19-cv-00328-JLK Document 45 Filed 11/06/19 USDC Colorado Page 29 of 30




                         TWENTY FIFTH AFFIRMATIVE DEFENSE

        Defendants state that Plaintiffs' Amended Complaint contains insufficient information to

 permit Defendants to raise all of their potentially appropriate defenses, and, therefore, Defendants

 reserve the right to amend and/or supplement this Answer with additional Affirmative Defenses.



        WHEREFORE, Defendants pray for judgment as follows:

                1. That Plaintiffs take nothing by reason of their Amended Complaint;

                2. That the Amended Complaint be dismissed with prejudice;

                3. For costs of suit and reasonable attorney's fees; and

                4. For further and additional relief as this Court deems appropriate.



                                         VERIFICATION

        Pursuant to 28 U.S.C. §1746, I declare under penalty of perjury, that I have read the

foregoing Answer and Affirmative Defenses hereinabove and that they are true and correct.




                               By:

                                       Jason S. Weiss
                                       Individually and as President of Weiss Law Group, P.A.




                                               29
                                            SRIPLAW
                        21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FL 33433
Case 1:19-cv-00328-JLK Document 45 Filed 11/06/19 USDC Colorado Page 30 of 30




Dated: November 6, 2019                      Respectfully submitted,

                                             /s/ Joel B. Rothman
                                             JOEL B. ROTHMAN
                                             joel.rothman@sriplaw.com

                                             SRIPLAW
                                             21301 Powerline Road
                                             Suite 100
                                             Boca Raton, FL 33433
                                             561.404.4350 — Telephone
                                             561.404.4353 — Facsimile

                                             Counsel for Defendants Jason Weiss, Peter Leiner
                                             and Weiss Law Group, PA




                               CERTIFICATE OF SERVICE

        The undersigned does hereby certify that on November 6, 2019, a true and correct copy of
the foregoing document was sent via electronic mail by the Court's CM/ECF System to all parties
listed below on the Service List.

                                            /s/ Joel B. Rothman
                                            JOEL B. ROTHMAN


                                       SERVICE LIST

 Courtenay Patterson, Esq.                       Franz Hardy, Esq.
 Law Offices of Courtenay Patterson              Larissa Kirkland, Esq.
 1716 N. Main St., Suite A #331                  Gordon Rees Scully Mansukhani, LLP
 Longmont, CO 80501                              555 17th Street, Suite 3400
 courtenay.patterson@gmail.com                   Denver, CO 80202
                                                 fhardy@grsm.com
                                                 lkirkland@grsm.com
 Michael L. Hutchinson
 Treece Alfrey Musat P.C.
 633 17th Street, Suite 2200
 Denver, CO 80202
 hutch@tamlegal.com

                                             30
                                          SRIPLAW
                      21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FL 33433
